                                                                                       rar- co uo  s asw Cour
                                                                                             ATARG     VA
                                                                                                M D

                                                                                          û2T û# 2219
                                                                                         K .2 c           (


                          IN THE UNITED STATES DISTRICT CO URT
                              W ESTERN DISTRICT O F VIRG INIA
                                    M INGDON DIW SION

     U NITED STATES OF AM ERICA

                                                              CA SE N O.1:19cr00016

     INDIVIOR INC.(a/k/aRecltittBenckiser
          Pharm aceuticalsInc.)and
     INDIW O R PLC


                                               O RDER

            Upon m otion ofdefendantslndiviorlnc.and lndiviorPLC.based on therecord herein and

     forgood cause shown,it ishereby ORD ERED thatthe Defendants'Response to Governm ent's
 .   Sur-lkeply R egarding M otion to Dism issthe lndictm entforCom pound Grand Jury M isconductis

     SEALED untilany furtherM otion ofaparty,Responseby tlae adverseparty,and furtherOrderof

     theCourt.



     Ex-rElu m : this VA   dayofr&$.2o19.,




                                                 By:
                                                       Uni States              Judge
                                                                         *ld




Case 1:19-cr-00016-JPJ-PMS Document 189 Filed 10/04/19 Page 1 of 1 Pageid#: 1461
